Citation Nr: 0708156	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-34 169	)		DATE
	)
        RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for the award of service connection for chronic 
lymphocytic leukemia.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied an effective date earlier than 
October 16, 2003, for the award of service connection for 
chronic lymphocytic leukemia.

This issue was addressed by the Board in a June 14, 2006, 
decision.  The claim for an earlier effective date was 
denied.  

Pursuant to 38 U.S.C.A. § 7103 (West 2002) and 38 C.F.R. 
§ 20.1000 (2006), the veteran submitted a motion for 
reconsideration of the June 14, 2006, decision.  On 
December 15, 2001, a Deputy Vice Chairman of the Board signed 
the Order for Reconsideration regarding the issue of an 
earlier effective date.  The Order informed the veteran that 
the new decision would replace the prior decision in its 
entirety.  

The veteran was given an opportunity to present further 
argument.  The veteran's representative submitted additional 
argument in February 2007.


FINDINGS OF FACT

1.  The veteran was diagnosed with chronic lymphocytic 
leukemia in December 1999.

2.  The veteran's original claim for service connection for 
chronic lymphocytic leukemia was received on August 17, 2001.  
This was the first claim submitted by the veteran, informal 
or formal, for consideration of disability compensation 
benefits.

CONCLUSION OF LAW

The criteria for the award of an effective date of August 17, 
2001, for the grant of service connection for chronic 
lymphocytic leukemia have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.816 (2006); Nehmer v. Department of 
Veterans Affairs, C.A. No. CV-86-6160 (N.D. Cal. Apr. 28, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A.  
§ 5110(a) (West 2002) 38 C.F.R. § 3.400 (2006).  Ordinarily, 
if compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  See 38 .O.K. § 5110(g) 
(West 2002); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 3.400(p) 
(2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an "informal claim".  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2006).

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which was made an order of the court.  
Paragraph 3 of the stipulation and order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter re-adjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5 of the stipulation and order, the 
effective date for disability compensation based on the re-
adjudication of a claim that was voided by the District Court 
shall be the date the voided claim was originally filed.  The 
District Court subsequently interpreted the stipulation and 
order, in light of the 1989 decision, as requiring VA to 
readjudicate all claims voided in the 1989 decision if the 
disease was subsequently presumptively service connected, 
even if the original claim was not expressly based on Agent 
Orange exposure.  The District Court also determined that, if 
the re-adjudication resulted in a grant of service 
connection, the effective date would be the date of the 
original claim.  See Nehmer v. United States Veterans' 
Administration, 32 F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II).

In a later decision, the United States Court of Appeals for 
the Ninth Circuit (Ninth Circuit) interpreted Paragraph 3 of 
the stipulation and order as applying to all claims voided by 
the District Court in the May 1989 order, as well as all 
similar claims filed subsequent to the May 1989 order.  In 
addition, if the re-adjudication of a "similar claim" 
resulted in an award of benefits, the effective date for the 
grant of service connection is the date of the original 
claim.  See Nehmer v. United States Veterans Administration, 
284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease.  38 C.F.R. § 3.816(b)(1).  A "covered 
herbicide disease" means a disease for which the Secretary 
of Veterans Affairs has established a presumption of service 
connection before October 1, 2002, pursuant to the Agent 
Orange Act of 1991.  38 C.F.R. § 3.816(b)(2) (2006).  

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was either pending before VA 
on May 3, 1989, or was received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2).  The regulation further 
states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submission may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114, 3.400, 3.816(c)(4).  

Here, the evidence shows that the veteran claimed entitlement 
to service connection for chronic lymphocytic leukemia on 
August 17, 2001.  He submitted medical evidence of a 
diagnosis of the disease in December 1999 with his claim.  At 
the time his claim was filed, chronic lymphocytic leukemia 
was not included in the list of diseases that had been shown 
to be related to Agent Orange exposure, and to which the 
presumption of service connection applied for veterans who 
had served in Vietnam.  38 C.F.R. § 3.309(e) (2002).  

The claim was originally denied both on a direct basis and on 
a presumptive basis in that the disease was not one of the 
diseases associated with herbicide exposure in Vietnam in May 
2002.

The veteran submitted a statement asking that he be granted 
service connection for chronic lymphocytic leukemia in 
January 2003.  The veteran included a partial copy of a VA 
news release that announced that service connection would be 
granted to veterans with diagnoses of chronic lymphocytic 
leukemia and having exposure to herbicides.  Regulations 
would be promulgated to finalize the status of chronic 
lymphocytic leukemia as a presumptive disease.

The veteran was granted service connection for chronic 
lymphocytic leukemia in November 2003.  The effective date of 
the award was made as of October 16, 2003.  This was the date 
of the final regulation that established chronic lymphocytic 
leukemia as one of the presumptive diseases associated with 
herbicide exposure.  See 68 Fed. Reg. 59,540-59,542 (Oct. 16, 
2003) (codified at 38 C.F.R. § 3.309(e)).

The veteran argues that he believes the effective date should 
be August 17, 2001, the day he first claimed service 
connection for chronic lymphocytic leukemia, contending that 
the provisions of Nehmer should be applied in his case.  

However, the U. S. District Court for the Northern District 
of California, the court with continuing jurisdiction of the 
Nehmer case, issued a Clarification Order in April 2006 that 
directed VA to readjudicate all class members currently in 
receipt of compensation for chronic lymphocytic leukemia.  
Although chronic lymphocytic leukemia was not included in 
38 C.F.R. § 3.816 as a covered disease, the District Court's 
order requires that VA apply the regulation as if it were.  
That order applies to the veteran's case.  The order was also 
the basis for the reconsideration motion.  

As a result of the Clarification Order, 38 C.F.R. 
§ 3.816(c)(2) applies to the veteran's claim.  In that 
regard, the veteran was diagnosed with chronic lymphocytic 
leukemia in December 1999.  He included medical evidence of 
that diagnosis at the time he submitted his initial claim for 
benefits on August 17, 2001.  Thus, although the veteran was 
diagnosed with the disease in December 1999, his claim was 
not received until August 2001.  The August 17, 2001, claim 
is the initial claim submitted by the veteran for service 
connection for any disability.  Accordingly, as the veteran 
clearly sought service connection for a disease that was 
later determined to be a covered disease, the effective date 
for service connection is August 17, 2001, the date of his 
initial claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
applicable regulations.  38 C.F.R. §§ 3.102, 3.156(a), and 
3.159 (2006).

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection, a 100 percent disability rating, and assigned an 
effective date.  As a result, and because notification under 
the VCAA had been provided with respect to the underlying 
service connection claim in January 2002 and February 2003, 
further notification under the VCAA was not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500 (2006).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e) (2006).  This section of the VCAA 
and regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  There 
is no dispute as to the facts.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).




ORDER

An effective date of August 17, 2001, is granted for service 
connection for chronic lymphocytic leukemia.



			
	M.E. LARKIN              	RONALD W. SCHOLZ             
           ActingVeterans Law Judge		 	Acting Veterans 
Law Judge 
        Board of Veterans' Appeals		 Board of Veterans' 
Appeals



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


